Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/732,624, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not mention device failure, so it does not predict a device that is expected to fail as recited by each of the independent claims. For examination under prior art, the effective filing date of the application will be 28 August 2019.

Claim Objections
Claims 2, 5, 12, and 14 are objected to because of the following informalities:
Regarding Claim 2, it recites “at least first feature vector” (last line). This phrase lacks an article such as “a” or “one.” The examiner assumes that the present phrase should recite “at least one first feature vector.”
Regarding Claim 5, it recites “at least second feature vector” (line 5). Since line 6 recites “the at least one second feature vector,” the examiner assumes that line 5 should recite “at least one second feature vector.”
Regarding Claim 12, it recites “nodes and edges of each at least one temporal graph is associated with attributes” (lines 1-2). For grammatical agreement, the present phrase should recite “nodes and edges of each at least one temporal graph [[is]] are associated with attributes.”
Regarding Claim 14, it recites “at least first feature vector” (last line) in the same manner as claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “the plurality of devices” (lines 2, 3-4, 9, and 11). However, there has been no previous mention of a plurality of devices, so it cannot be determined which devices are being referenced. For the purposes of examination under prior art, the examiner will assume that the method applied to a system that includes a plurality of devices.
Regarding Claim 13, it recites “the plurality of devices” in the same manner as claim 1. The present claim also recites “the vector representations” (line 9). However, there is no previous mention of vector representations; in contrast, line 6 recites “extract representations . . .” It is unclear of the vector representations are the same elements as the representations, or if they are different representations. For examination under prior art, the examiner will interpret the two sets of representations as being identical.
Regarding Claims 2-12 and 14-19, they are rejected as being dependent on rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites:
representing device failure related data associated with the plurality of devices from a predetermined domain by at least one temporal graph for each of the plurality of devices;
extracting, by a processor device, vector representations based on temporal graph features from the at least one temporal graph that capture both temporal and structural correlation in the device failure related data; and
predicting, based on the vector representations and at least one device failure related metric in the predetermined domain, at least one of the plurality of devices that is expected to fail within a predetermined time.
Representing data in the form of a graph is a mental process of evaluation that simply puts the data into a different form (such as drawing points on a piece of paper). Extracting vector representations is also a mental process of judgement or evaluation that reads data from the graph and writes it in a different form. And predicting device failure is a mental process of judgement or evaluation of data. This judicial exception is not integrated into a practical application because no real-world effect is produced or performed; the result of the method is merely a prediction, which is an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are a processor device, which is a generic computing component; and outputting a prediction, which is insignificant extra-solution activity.
Claim 2 recites performing temporal graph construction and performing temporal graph feature extraction. Graph construction is a mental process that merely creates a graph by evaluating data and putting it into a different form, just as in claim 1. Performing feature extraction is also a mental process of judgement or evaluation that reads data from the graph and writes it in a different form. Nothing else is performed by the claim, so there is nothing that integrates the abstract idea into a practical application. And there are no additional elements, so nothing that could amount to significantly more than the abstract idea.
Claim 3 recites training, by the processor device,  a plurality of models. This is a generic operation performed by generic computing components, so it does not amount to significantly more than an abstract idea. The claim does not recite any additional elements.
Claim 4 recites learning prediction models from the plurality of models based on the training data; and performing model selection to find a best model of the plurality of models. As recited, these are mental processes of judgment or evaluation that merely evaluate the models, decide which is best, and choose the best model. The only additional element is preparing training data, which is insignificant extra-solution activity. The claim does not recite any additional elements.
Claim 5 recites performing temporal graph construction, performing feature extraction, and performing device failure prediction. These are mental processes as described for the claims above. The claim does not recite any additional elements.
Claim 6 merely recites details about the data, and recites a step of encoding data, which is insignificant extra-solution activity that merely changes data into a different format. The claim does not recite any additional elements.
Claim 7 recites generating at least one multi-scale temporal graph at multiple time granularities. As described above, generating a graph is a mental process of judgement or evaluation. The claim does not recite any additional elements.
Claim 8 recites profiling a time series based on at least one of a raw value, a statistic measurement and a temporal differential measurement. Profiling is a mental process of judgment. The claim does not recite any additional elements.
Claim 9 recites deriving structure features from a one-hop metric. Deriving features is a mental process of judgement or evaluation that considers data and makes decisions. The claim does not recite any additional elements.
Claim 10 recites deriving structure features from a multi-hop metric. Deriving features is a mental process of judgement or evaluation that considers data and makes decisions. The claim does not recite any additional elements.
Claims 11 and 12 merely recite details about the data in a graph, including mathematical relationships. They do not recite any elements that are more than an abstract idea.
Claim 13 recites operations substantially similar to those of claim 1, so it recites abstract ideas that are mental processes for the same reasons. As with claim 1, claim 13 does not integrate the abstract idea into a practical application because the only thing that it produces is a prediction, which is itself an abstract idea; nothing practical is done using the prediction. The only additional elements are a computer system comprising a processor device; these are generic computing components and therefore do not render the claim significantly more than an abstract idea.
Claim 14 recites limitations substantially identical to those of claim 2, so it recites an abstract idea without significantly more for the same reasons.
Claim 15 recites limitations substantially identical to those of claim 3, so it recites an abstract idea without significantly more for the same reasons.
Claim 16 recites limitations substantially identical to those of claim 4, so it recites an abstract idea without significantly more for the same reasons.
Claim 17 recites perform device failure prediction by feeding the vector representations into the best model. Feeding data into a model is mere data gathering, which is insignificant extra-solution activity and therefore not more than an abstract idea.
Claim 18 recites limitations substantially identical to those of claim 11, so it recites an abstract idea without significantly more for the same reasons.
Claim 19 recites limitations substantially identical to those of claim 12, so it recites an abstract idea without significantly more for the same reasons.
Claim 20 recites operations substantially similar to those of claim 1, so it recites abstract ideas that are mental processes for the same reasons. As with claim 1, claim 20 does not integrate the abstract idea into a practical application because the only thing that it produces is a prediction, which is itself an abstract idea; nothing practical is done using the prediction. The only additional elements are a computer program product executable by a computing device; these are generic computing components and therefore do not render the claim significantly more than an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agerstam et al. (U.S. 2019/0138423, hereinafter “Agerstam”) in view of Akoglu, Leman, Hanghang Tong, and Danai Koutra (“Graph based anomaly detection and description: a survey,” Data mining and knowledge discovery 29.3 (2015): 626-688; hereinafter “Akoglu”).
Regarding Claim 1, Agerstam teaches a method for predicting system device failure (fig. 1; ¶ [0002] and [0023] – [0024]), comprising:
extracting, by a processor device, vector representations based on features that capture both temporal and structural correlation in the device failure related data (¶ [0039], [0048], and [0068]—a feature extractor builds feature vectors from features extracted from data in a database that captures structural correlation such as location, temperature, or acceleration at a given time);
predicting, based on the vector representations and at least one device failure related metric in the predetermined domain, at least one of the plurality of devices that is expected to fail within a predetermined time (¶ [0068]—a machine learning model uses the feature vectors to predict an anomaly/failure); and
outputting the at least one of the plurality of devices with a predicted device failure metric (¶ [0042], [0062], and [0072]).
Agerstam does not specifically teach representing device failure related data associated with the plurality of devices from a predetermined domain by at least one temporal graph for each of the plurality of devices; and that the vector representations are based on temporal graph features from the at least one temporal graph. However, Akoglu teaches representing device failure related data associated with the plurality of devices from a predetermined domain by at least one temporal graph for each of the plurality of devices; and that extracting vector representations based on temporal graph features from the at least one temporal graph (pp. 645-648—temporal {dynamic} graphs represent anomaly data for devices, and features represented by changes in the graphs are extracted).
All of the claimed elements were known in Agerstam and Akoglu and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the temporal graph representation of Akoglu with the extracting vector representations of Agerstam to yield the predictable result of representing device failure related data associated with the plurality of devices from a predetermined domain by at least one temporal graph for each of the plurality of devices; and extracting, by a processor device, vector representations based on temporal graph features from the at least one temporal graph that capture both temporal and structural correlation in the device failure related data. One would be motivated to make this combination for the purpose of improving the response to device failures by better understanding the root cause of anomalies (Akoglu, p. 665, section 4.2).
Regarding Claim 13, Agerstam teaches a computer system for predicting system device failure (fig. 1; ¶ [0002] and [0023] – [0024]), comprising:
a processor device operatively coupled to a memory device (fig. 12; ¶ [0124] – [0125]), the processor device being configured to:
extract vector representations based on features that capture both temporal and structural correlation in the device failure related data (¶ [0039], [0048], and [0068]—a feature extractor builds feature vectors from features extracted from data in a database that captures structural correlation such as location, temperature, or acceleration at a given time); and
predict, based on the vector representations and at least one device failure related metric in the predetermined domain, at least one of the plurality of devices that is expected to fail within a predetermined time (¶ [0068]—a machine learning model uses the feature vectors to predict an anomaly/failure).
Agerstam does not specifically teach the processor device being configured to represent device failure related data associated with the plurality of devices from a predetermined domain by at least one temporal graph for each of the plurality of devices; and that the vector representations are based on temporal graph features from the at least one temporal graph. However, Akoglu teaches representing device failure related data associated with the plurality of devices from a predetermined domain by at least one temporal graph for each of the plurality of devices; and that extracting vector representations based on temporal graph features from the at least one temporal graph (pp. 645-648—temporal {dynamic} graphs represent anomaly data for devices, and features represented by changes in the graphs are extracted).
All of the claimed elements were known in Agerstam and Akoglu and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the temporal graph representation of Akoglu with the processor device being configured to extract vector representations of Agerstam to yield the predictable result of the processor device being configured to: represent device failure related data associated with the plurality of devices from a predetermined domain by at least one temporal graph for each of the plurality of devices; and extract vector representations based on temporal graph features from the at least one temporal graph that capture both temporal and structural correlation in the device failure related data. One would be motivated to make this combination for the purpose of improving the response to device failures by better understanding the root cause of anomalies (Akoglu, p. 665, section 4.2).
Regarding Claims 3 and 15, Agerstam/Akoglu teaches training, by the processor device, a plurality of models for system failure prediction via graph learning (SFPGL) for device failure prediction based on the at least one temporal graph (Akoglu, p. 672, fifth full paragraph).
Regarding Claims 11 and 18, Agerstam/Akoglu teaches wherein each at least one temporal graph is represented as a stream of graphs <G1 to GX>, where Gi is a graph that records communication data and profile data for devices at time ti (Akoglu, p. 639, second and third full paragraphs, pp. 645-648, section 3.2, and p. 673, section 5.9).
Regarding Claims 12 and 19, Agerstam/Akoglu teaches wherein nodes and edges of each at least one temporal graph is associated with attributes, where node attributes include all information only relevant to a node at time ti, and edge attributes include information relevant to a corresponding communication (Akoglu, p. 639, second and third full paragraphs, pp. 645-648, section 3.2, and p. 673, section 5.9).
Regarding Claim 20, Akoglu teaches a computer program product for predicting performance of a plurality of devices, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform the method (fig. 12; ¶ [0124] – [0125]) comprising:
extracting vector representations based on features that capture both temporal and structural correlation in the device failure related data (¶ [0039], [0048], and [0068]—a feature extractor builds feature vectors from features extracted from data in a database that captures structural correlation such as location, temperature, or acceleration at a given time); and
predicting, based on the vector representations and at least one device failure related metric in the predetermined domain, at least one of the plurality of devices that is expected to fail within a predetermined time (¶ [0068]—a machine learning model uses the feature vectors to predict an anomaly/failure).
Agerstam does not specifically teach representing device failure related data associated with the plurality of devices from a predetermined domain by at least one temporal graph for each of the plurality of devices; and that the vector representations are based on temporal graph features from the at least one temporal graph. However, Akoglu teaches representing device failure related data associated with the plurality of devices from a predetermined domain by at least one temporal graph for each of the plurality of devices; and that extracting vector representations based on temporal graph features from the at least one temporal graph (pp. 645-648—temporal {dynamic} graphs represent anomaly data for devices, and features represented by changes in the graphs are extracted).
All of the claimed elements were known in Agerstam and Akoglu and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the temporal graph representation of Akoglu with the extracting vector representations of Agerstam to yield the predictable result of representing device failure related data associated with the plurality of devices from a predetermined domain by at least one temporal graph for each of the plurality of devices; and extracting vector representations based on temporal graph features from the at least one temporal graph that capture both temporal and structural correlation in the device failure related data. One would be motivated to make this combination for the purpose of improving the response to device failures by better understanding the root cause of anomalies (Akoglu, p. 665, section 4.2).

Claims 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Agerstam in view of Akoglu, as applied to claims 3 and 13, above, and further in view of Lavid Ben Lulu (U.S. 2021/0157310, hereinafter “Lavid”).
Regarding Claims 4 and 16, Agerstam/Akoglu teaches wherein training the plurality of models further comprises:
preparing training data; and learning prediction models from the plurality of models based on the training data (Agerstam, ¶ [0048] – [0050]. Also Akoglu, p. 672, fourth and fifth full paragraphs), but does not specifically teach performing model selection to find a best model of the plurality of models. However, Lavid teaches performing model selection to find a best model of the plurality of models (fig. 4; ¶ [0030] and [0074]).
All of the claimed elements were known in Agerstam/Akoglu and Lavid and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the model selection of Lavid with the training of Agerstam/Akoglu to yield the predictable result of performing model selection to find a best model of the plurality of models. One would be motivated to make this combination for the purpose of improving prediction accuracy by selecting the best model for a given set of input features.
Regarding Claim 17, Agerstam/Akoglu/Lavid teaches wherein the processor device is further configured to: perform device failure prediction by feeding the vector representations into the best model (Agerstam, ¶ [0060] – [0062]. Also Lavid, ¶ [0076] – [0077]).

Allowable Subject Matter
Claims 2, 5-10, and 14 would be allowable if rewritten to overcome the objections, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art of record teaches “wherein representing the device failure related data further comprises: performing, by the processor device, temporal graph construction using training data for at least one entity in a training phase to determine at least one first temporal graph; and performing temporal graph feature extraction from the at least one first temporal graph in the training phase to derive at least first feature vector” as recited by claims 2 and 14. Akoglu does not provide this level of detail about a training phase and none of the other prior art of record teaches all of the present limitations.
None of the prior art of record teaches “performing, by the processor device, temporal graph construction in a testing phase to determine at least one second temporal graph; performing temporal graph feature extraction from the at least one second temporal graph in the testing phase to derive at least second feature vector; and performing device failure prediction based on the at least one second feature vector and outputting at least one prediction result” as recited by claim 5. Claims 6-10 contain allowable subject matter by virtue of their dependence on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Demla et al. (U.S. 2019/0171633) teaches generating communication graphs for each transaction in a computer system and learning features of the transactions to detect anomalies
Gu (U.S. 2019/0324831) teaches using unsupervised machine learning on system event logs to find correlations and causality in component anomalies to predict failure
Sartran et al. (U.S. 2017/0279694) teaches creating graphs of devices and communications in a network to detect anomalies
Upadhya et al. (U.S. 2020/0127882) teaches creating graphs of system components and making comparisons to find potential failures due to device incompatibility
Srinivasan et al. (U.S. 2020/0210854) teaches extracting features with dimensionality from sensor data and creating machine learning models to predict failure of components
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129